DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitation “a lens holder which is fitted and coupled to the bottom of the LED module as coupling protrusion of the lens holder is coupled to coupling holes of the LED module” seems to have grammatical issues and will be considered to be -- a lens holder which is fitted and coupled to the bottom of the LED module, having a coupling protrusion which is coupled to coupling holes of the LED module--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US 2011/0194282 Hereinafter Paik) in view of Shum (US 2016/0363308) and Johnson (US 9989239).

Regarding claim 1, Paik teaches a main body (600, Fig. 2) which has a fitting hole (650, Fig. 3, Paragraph 0031) formed inwardly through a center portion (the center of 600, Fig. 3) of an upper surface (the prior art calls it the lower surface however this is just orientation for the same element, Fig. 3) of the main body, a plurality of heat dissipating fins (the fins are the pieces of metal formed between the holes on the outer surface of 600 which can be seen in Fig. 4) formed along an outer peripheral surface of the fitting hole  (Figs. 3 in view of 4), and a mounting surface (631, Fig. 2, Paragraph 0034) formed on a lower portion (specifically the side with the hole 630, Fig. 2) of the main body, 
an LED module (400, Fig. 2) which is installed to be in close contact with the mounting surface (Fig. 8) formed on the lower portion of the main body 20 and has a plurality of LEDs (420, Fig. 8, Paragraph 0021) installed on a bottom surface of the LED module; 
a cylindrical fastening boss (750, Fig. 2, Paragraph 0033) which is fastened by means of a screw (b1, Fig. 8, Paragraphs 0029-0033, Paragraph 0033 specifically calling it a screw) to the LED module (Fig. 8), which is in close contact with the mounting surface of the main body (Fig. 8), while being fitted and coupled through the fitting hole 21 from an upper side of the main body (Fig. 8); 
a connection portion (780, Fig. 8) which is fitted into and electrically connected to a socket provided on a ceiling, a wall surface, or the like while being fitted and fixed to an outside of an upper portion of the fastening boss (Paragraph 0035); 
a lens holder (200, Figs. 6A-C) which is fitted and coupled to the bottom surface of the LED module a coupling protrusion (230, Fig. 3, Paragraph 0050) of the lens holder is coupled to the coupling holes (530, Fig. 3, Paragraph 0050) of the LED module, wherein the lens holder has 
a ring-shaped fixing cap (100, Fig. 4) which is coupled to a lower end of the main body  (the area of 600 shown in Fig. 8 contacting 100) and is fastened to the lower end by means of a screw (Specifically, b2 is shown connecting the two) while enclosing the LED module and the lens holder (Fig. 8), and
a plurality of air passages (holes in the side of 600, Fig. 4) through which external air flows into the heat dissipating member (Fig. 4) or heat flowing into the heat dissipating member flows to the outside (Fig. 4) are radially on the main body  (Fig. 4)
gaps (the spaces between 110, Fig. 3) formed at regular intervals on a plurality of protrusion jaws (110, Fig. 3) for through which external air flows into the ring shaped fixing cap along an inner peripheral surface of the ring-shaped fixing cap (specifically, 110 acts as a standoff from 600 and there is a concave void between 110 which also for air from the vent sections of 600 to pass air into the ring shaped fixing cap along an inner peripheral surface of the ring shaped fixing cap);
a supporting jaw (the bottom of each of 230, Figs. 3 and 4) which supports the edge of the coupling hole is formed at an intermediate portion of each coupling protrusion (Fig. 3, Paragraph 0050);
a cover (757, Fig. 2) which covers an upper edge of the fitting hole formed in the main body (Figs, 2 and 3, Paragraph 0039) is formed at an intermediate portion of the fastening boss (Fig. 2).

Shim teaches the mounting surface (1104, Fig. 11A and 11C Specifically point out the element number However it is also the flat member with grooves in it on 102 in Fig. 1B) having a single annular heat dissipating groove or a plurality of annular heat dissipating grooves (specifically a single one of the grooves or all of them could be pointed out; Figs. 1B, 11A, and 11C);
a lens holder (103 and 104, Fig. 1B and 13C) which is fitted and coupled to the bottom surface of the LED module so as to be spaced apart therefrom by a predetermined distance (Fig. 13C) and has lenses (1307 and 1310, Fig. 13C) mounted at positions corresponding to the respective LEDs constituting the LED module so as to diffuse illumination light emitted from the LEDs and irradiate the illumination light (Fig. 13C, Paragraph 0139), and
a plurality of air passages (area between 1101 and 1102, Fig. 11C) which communicate with the annular heat dissipating groove (the grooves formed in 1104, Fig. 11C in view of 1B) and through which external air flows into the heat dissipating groove 24 or heat flowing into the heat dissipating groove flows to the outside are radially formed on the mounting surface on the main body (102, Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lenses of Paik with the lenses of Shim and to have included the grooves of the mounting surface of Shim to the mounting surface of Paik, in order to provide a diffused light which is scattered over a larger area in order to illuminate the larger area and to have included the grooves in the mounting plate to provide more surface area to the heatsink allowing for better heat emission from the heatsink.

Pailk fails to explicitly teach in words a plurality of heat dissipating holes are formed in an upper portion of the cover.
Johnson teaches a plurality of heat dissipating holes (23, Fig. 1B) are formed in an upper portion of the cover (16, Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the plurality of heat dissipating holes of Johnson formed in an upper portion of the cover of Pailk as taught by Johnson, in order to aid air circulation and thus heat dissipation (Johnson; Column 5, lines 4-8).

Regarding claim 2, Paik teaches a guide groove (651, Fig. 3, Paragraph 0038) is formed in a longitudinal direction at a position at which an inner peripheral surface of the fitting hole (Fig. 3) on the main body is divided by a predetermined angle (Fig. 3), 
a guide protrusion (751, Fig. 3) having a fastening hole (the hole shown in 751, Fig. 2) formed inwardly from a lower end of the guide protrusion is formed in the longitudinal direction on an outer peripheral surface of the fastening boss corresponding to a position corresponding to the guide groove (Figs. 2 and 3), and 
a screw insertion hole (410 and 610, Fig. 2) is formed in each of the mounting surface on the main body and a surface of the LED module corresponding to the position corresponding to the fastening hole on the guide protrusion (Fig. 2).

4, Park teaches the mounting surface (1104, Fig. 11C) on the main body (Fig. 2) is formed to protrude upward to have a depth being in contact with the heat dissipation fin (Fig. 4, Specifically 631 is in contact with the fins (areas between the holes, Fig. 4) as shown in Fig. 2 and 4 additionally these elements would be in contact given that is the most efficient way to transfer heat from the LEDs out of the device).
Paik fails to teach the heat dissipating groove.
Shim teaches the annular heat dissipating groove (the grooves formed in 1104, Fig. 11C) which is formed on the mounting surface (1104, Fig. 11C) on the main body (102, Fig. 11C) is formed to protrude upward to have a depth being in contact with the heat dissipation fin (1101 and 1102, Fig. 11C).

Regarding claim 6, Paik teaches in order to couple the LED module and the lens holder to each other in a state where the LED module and the lens holder are separated from each other, 
a plurality of coupling holes (430, Fig. 3) are formed on an edge surface of the LED module (Fig. 3), 
coupling protrusions (230, Fig. 3 and 4, Paragraph 0042) fitted into the coupling holes are formed on an upper edge surface of the lens holder (Figs. 3 and 4) corresponding to positions corresponding to the coupling holes.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Paik fails to teach a plurality of heat dissipating holes are formed in an upper portion of the cover. While this argument has been fully considered it is not persuasive. The Examiner points out that the slots are shown in both Figs. 2 and 3 and are holes given that they are provided on both sides of the upper portion of the cover. In order to make it even more explicitly clear the Examiner added reference Johnson (US 9989239) which also teaches this same limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ERIC T EIDE/            Examiner, Art Unit 2875